Citation Nr: 1542947	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-36 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  In November 2014, a hearing was held before a Decision Review Officer (DRO) at the RO, and in July 2015, a videoconference hearing was held before the undersigned.  A transcript of each hearing is in the Veteran's record.  During the hearing he was granted a 60-day abeyance period for the submission of additional evidence; private medical opinions were subsequently received.  

The Veteran had also initiated an appeal of a denial of service connection for a right knee disability, but did not perfect the appeal following an August 2014 statement of the case.  Consequently, that matter is not before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is reasonably shown that the Veteran's type 2 diabetes mellitus is related to his service.  


CONCLUSION OF LAW

The criteria for establishing service connection for type 2 diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran asserts that his type 2 diabetes mellitus initially manifested in service, which is evidenced by elevated laboratory findings on physical examination in service.  He states that he has felt increasingly fatigued since service, and alleges that he did not receive a diagnosis of diabetes in service, in part because the military did not test his A1C levels.  It is not in dispute that he has type 2 diabetes mellitus.  His service treatment records (STRs) are silent for a diagnosis of diabetes.  An August 2004 laboratory report that shows LDL of 130 mg/dl, cholesterol of 224mg/dl, triglycerides of 258mg/dl, and FBS (fasting blood sugar) of 103mg/dl.  On April 2007 service examination for retirement, testing found LDL of 114mg/dl (noted as high), cholesterol of 183mg/dl, triglycerides of 118mg/dl, and fasting glucose of 93mg/dl.  

A June 2014 opinion from A.B., M.D., indicates that the Veteran "had metabolic syndrome during his military career which predisposed him to diabetes."  Dr. A.B. explained that he diagnosed diabetes in February 2010.  He indicated that he reviewed the Veteran's STRs and noted numerous in-service blood test levels that suggested metabolic syndrome, which increased his risk of developing diabetes.  

On February 2015 VA examination, it was noted that the Veteran reported fatigue and laboratory results that showed hyperglycemia and elevated A1C.  The examiner noted Dr. A.B.'s opinion that the STRs suggested metabolic syndrome.  The examiner opined that the Veteran's "diabetes mellitus is less likely as not related to or caused [by] the metabolic syndrome and blood sugar readings on active duty."  The examiner explained that metabolic syndrome and type 2 diabetes are separate and distinct conditions.  While metabolic syndrome is a risk for type 2 diabetes, there was no evidence for the diagnosis or treatment of diabetes based on the American Diabetes Association criteria, which require fasting plasma glucose greater than 126mg/dl on 2 or more occasions, A1c of 6.5 percent or greater on 2 or more occasions, 2-hour plasma glucose greater than 200mg/dl on glucose tolerance test, and random plasma glucose greater than 200mg/dl with classic symptoms of hyperglycemia.  Although it falls within the realm of possibility, there is no objective evidence for the diagnosis of diabetes in service or within 1 year of separation.  

An August 2015 opinion by Dr. A.B. indicates that the Veteran had metabolic syndrome during his service which is one of the main factors of him being predisposed and diagnosed with type 2 diabetes.  Dr. A.B. opined that it is "more likely than not that [the Veteran] had Type II Diabetes in 2004 but no medical staff flagged his record with these higher elevation of numbers even tho[ugh] the blood tests point in this direction."  Dr. A.B. explained that the blood tests he performed in February 2010 were almost identical to earlier blood tests the Veteran had received while on active duty in August 2004.  It was noted that 2010 blood tests found LDL of 133mg/dl (noted as high), cholesterol of 207mg/dl (noted as high), triglycerides of 148mg/dl, and FBS/glucose of 106mg/dl (noted as high), and hemoglobin A1c of 6.3 percent (noted as high).  The blood test trend points as far back as 2004, indicating that there is a relationship between the current diagnosis of diabetes and his service.  

An August 2015 statement from W.J., M.D., indicates that the Veteran is currently under his care.  Dr. W.J. opined that diabetes "is at least as likely to be related to a service connected condition as not."  He explained that although it was not formally diagnosed until after discharge in 2010, the Veteran had blood sugar values measured in the service that were mildly elevated (FBS of 103mg/dl in 2004, though it was never worked up as being early/mild diabetes or impaired fasting glucose).  

Medical literature submitted by the Veteran includes internet articles from the Mayo Clinic that indicates a fasting blood sugar level less than 100mg/dl is normal; from 100-125mg/dl is considered prediabetes; and 126mg/dl or higher on 2 separate tests is considered diabetes.  

The Mayo Clinic article indicates that a fasting blood sugar from 100-125mg/dl indicates prediabetes.  Notably, the August 2004 laboratory report shows the Veteran had a fasting blood sugar level of 103mg/dl during service.  The June 2014 and August 2015 opinions by Dr. A.B. conclude that the Veteran developed metabolic syndrome in service which is a main factor for him being predisposed to diabetes.  Although the VA examiner's opinion is against the claim, the VA examiner acknowledged that metabolic syndrome is a risk factor for diabetes, and the examiner did not discount Dr. A.B.'s conclusion that the Veteran had developed metabolic syndrome in service.  While the February 2015 VA examiner found no objective evidence for the diagnosis of diabetes in service, the examiner's opinion does not specifically address the significance of the 103mg/dl FBS in 2010 (with respect to pre-diabetes).  Dr. W.J.'s August 2015 opinion speaks directly to that issue and concludes that the Veteran's diabetes is related to service based on the mildly elevated FBS of 103, even though it was never worked up as being early/mild diabetes or impaired fasting glucose.  Dr. A.B's August 2015 opinion further bolsters the Veteran's claim of service connection, pointing to the trend of elevated blood test results that span from as far back as 2004 until the diagnosis of diabetes in February 2010.  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board concludes that all the criteria for establishing service connection are met, and that service connection for type 2 diabetes mellitus is warranted.  


ORDER

Service connection for type 2 diabetes mellitus is granted.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


